Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 12/14/2021.  Claims 1-15 have been presented for examination.  Claims 1, 4, 9 and 11 have been amended.  Claims 1-15 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-15 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Dey (Pub. No.: 2018/0047278 A1).
1) In regard to claim 1, Dey discloses the claimed method performed by a security system control device having a processor in a security system for bypassing a barrier alarm monitored by the security system control device (figs. 9-10), the method comprising:

storing, by the processor, an indication in a memory coupled to the processor indicating that the barrier alarm has been bypassed (fig. 9: 908 and ¶0078);
receiving, by the processor via a receiver coupled to the processor, an alarm signal from the barrier alarm, the alarm signal comprising an identification of the barrier alarm (fig. 10: 1000 and ¶0087);
in response to receiving the alarm signal, determining, by the processor, from the indication stored in the memory whether the barrier alarm has been bypassed (fig. 10: 1004-1006 and ¶0088-¶0089; see also ¶0047); and
ignoring, by the processor, the alarm signal when the barrier alarm has been bypassed (fig. 10: 1006 and ¶0090).

2) In regard to claim 2 (dependent on claim 1), Dey further disclose the method of claim 1, wherein the command to bypass the barrier alarm comprises an instruction to ignore, by the processor, future alarm signals received from the barrier alarm of a plurality of barrier alarms monitored by the security system control device (¶0047).

3) In regard to claim 3 (dependent on claim 1), Dey further disclose the method of claim 1, further comprising:


4) In regard to claim 4 (dependent on claim 1), Dey further disclose the method of claim 1, further comprising: 
receiving, by the processor, a second command to bypass a second barrier alarm from a second barrier alarm (¶0047);
receiving, by the processor, a second alarm signal storing by the processor, a second indication in the memory coupled to the processor indicating that the second barrier alarm has been bypassed (¶0047);
in response to receiving the second alarm signal, determining, by the processor, from the second indication stored in the memory whether the second barrier alarm has been bypassed (¶0047); and
ignoring, by the processor, the second alarm signal when the second barrier alarm has been bypassed (¶0047).

5) In regard to claim 5 (dependent on claim 1), Dey further disclose the method of claim 1, further comprising:
receiving, by the processor, an indication from a user to change an operating mode of the security system from a first operating mode to a second operating mode (¶0036); and


6) In regard to claim 6 (dependent on claim 5), Dey further disclose the method of claim 5, wherein the first mode of operation is armed-home and the second mode of operation is armed-away (¶0036).

7) In regard to claim 7 (dependent on claim 5), Dey further disclose the method of claim 5, further comprising:
in response to receiving the indication to change the operating mode of the security system, providing, by the processor, an indication that the barrier alarm has changed status from being bypassed to being monitored (¶0051).

8) In regard to claim 8 (dependent on claim 1), Dey further disclose the method of claim 1, wherein the command to bypass the barrier alarm comprises a first identification of the barrier alarm, and the indication comprises the first identification, and determining whether the barrier alarm has been bypassed after receiving the alarm signal comprises:
comparing the first identification with the identification stored in the memory (¶0047); and
determining that the barrier alarm is bypassed when the first identification matches the identification stored in the memory (¶0047). 



10) In regard to claim 10, claim 10 is rejected and analyzed with respect to claim 3 and the references applied.

11) In regard to claim 11, claim 11 is rejected and analyzed with respect to claim 4 and the references applied.

12) In regard to claim 12, claim 12 is rejected and analyzed with respect to claim 5 and the references applied.

13) In regard to claim 13, claim 13 is rejected and analyzed with respect to claim 6 and the references applied.

14) In regard to claim 14, claim 14 is rejected and analyzed with respect to claim 7 and the references applied.

15) In regard to claim 15, claim 15 is rejected and analyzed with respect to claim 8 and the references applied.

Response to Arguments
Applicant's arguments filed on 12/14/2021 have been fully considered but they are not persuasive. 
As to claims 1-15, on pages 7-8 of applicant’s response, applicant argues:
	
“It is respectfully submitted that Dey does not describe, teach, or suggest a security system control device that receives a command directly from a user to bypass an barrier alarm, that stores an indication in a memory coupled to the processor indicating that the barrier alarm has been bypassed, that receives via a receiver coupled to the processor, an alarm signal from the barrier alarm, the alarm signal comprising an identification of the barrier alarm, that responds to receiving the alarm signal by determining from the indication stored in the memory whether the barrier alarm has been bypassed, and that ignores the alarm signal when the barrier alarm has
been bypassed.

Rather than describe these claimed elements, Dey describes a system in which a barrier alarm is directly provided with a command to bypass the barrier alarm, e.g., at step 902 the entry point sensor 100 may receive activation of the bypass input 165 via a person pressing a button
for the bypass input 165 that is located on the entry point sensor 100, and a system in which the entry point sensor reports any activation of its bypass input to the hub computing device. (See, e.g., ¶0034, 0047, 0075, 0078, 0082, and 0087). Accordingly, because Dey cannot be said to describe, teach, or suggest each and every element recited in the claims as is required to maintain a rejection under 35 U.S.C. § 102, it is respectfully submitted that the rejection of the claims under 35 U.S.C. § 102 based upon Dey must be withdrawn.”

The examiner respectfully disagrees with applicant’s argument, because Dey ¶0044 discloses a user may use a mobile computing device to communicate with the hub computing device to bypass the entry point sensor. In addition, ¶0047 discloses the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS J KING/
Primary Examiner, Art Unit 2684